Name: Commission Regulation (EEC) No 2609/88 of 22 August 1988 derogating from Regulation (EEC) No 441/88 as regards the date of delivery of wine for the 1987/88 wine year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 8 . 88 Official Journal of the European Communities No L 233/5 COMMISSION REGULATION (EEC) No 2609/88 of 22 August 1988 derogating from Regulation (EEC) No 441/88 as regards the date of delivery of wine for the 1987/88 wine year Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 2253/88 (2), and in particular Article 39 (9) thereof, Whereas Article 12 (4) of Commission Regulation (EEC) No 441 /88 of 17 February 1988 laying down detailed rules for applying compulsory distillation as referred to in Article 39 of Council Regulation (EEC) No 822/87 (3), as amended by Regulation (EEC) No 1596/88 (4), stipulates that the wine must be delivered not later than 31 July of the current wine year to the distillery or not later than 1 5 July to a fortifier of wine for distillation ; Whereas, in certain regions of the Community, transport difficulties are liable to prevent compliance with those deadlines ; whereas, for compulsory distillation to be carried out successfully, those deadlines should be extended by 15 days for the 1987/88 wine year ;. HAS ADOPTED THIS REGULATION : Article 1 For the 1987/88 wine year, the deadlines laid down in Article 12 (4) of Regulation (EEC) No 441 /88 are hereby extended by 15 days. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 15 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 198, 26. 7. 1988 , p. 35 . (3) OJ No L 45, 18 . 2. 1988 , p. 15 . (4) OJ No L 142, 9 . 6 . 1988, p. 17.